Citation Nr: 1431920	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the period prior to January 3, 2008 for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for the period from January 3, 2008 to June 8, 2011, for an acquired psychiatric disorder, diagnosed as PTSD.

3.  Entitlement to an initial evaluation in excess of 70 percent since June 8, 2011 onward for an acquired psychiatric disorder, diagnosed as PTSD.

4.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967 and from November 1967 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2012 rating decision, and during the course of the appeal, the Veteran was granted a 30 percent rating for PTSD from January 3, 2008, and a 70 percent rating from June 8, 2011 onward.  However, because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and has been appropriately rephrased above.  

In September 2012, the Veteran submitted documents reflecting his desire to pursue a claim for TDIU.  As his intent to pursue a claim for TDIU has been expressed during the pendency of an appeal concerning his claim for an increased rating for PTSD and an increased rating for a lumbar spine disability, the Board will find that this has raised a claim for TDIU as an included claim within his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added this issue as an additional matter for current appellate consideration.  

In a December 2010 videoconference Board hearing, the Veteran presented evidence and oral testimony in support of his claims before a Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  This Veterans Law Judge is no longer with the Board, and the Veteran was sent a letter in May 2014 asking him if he desired a new hearing.  To date, he has not responded, and the Board will presume that a new hearing is not desired.  38 C.F.R. § 20.700 (2013).  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 31, 2007 to January 3, 2008 the Veteran's acquired psychiatric disorder has been characterized by feelings of depression and anger; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss have not been shown.

2.  From January 3, 2008 to October 23, 2009, the Veteran's symptoms were characterized by symptoms of isolation, difficulty falling and staying asleep, and efforts to avoid any potential reminders of his Vietnam stressors; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships has not been shown.

3.  From October 23, 2009 to June 8, 2011, the Veteran's psychiatric disorder was characterized by symptom such as a lack of energy, the urge to "run away" to nature, feelings of isolation and obsessive behavior, in addition to disturbances of mood and motivation; Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships have not been shown.

4.  From June 8, 2011 onward, the Veteran's PTSD was characterized symptoms such as aggressive behavior, frequent anxiety, chronic avoidant behavior, depression, difficulty getting along with family members, continuous difficulty sustaining intimate relationships, dissatisfaction with social life, irritable mood, low energy, moderate memory impairment and disinterest in daily activities; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation or own name has not been shown.

5.  The Veteran's lumbar spine disability is manifested by limitation of motion and complaint of pain.  The evidence does not show forward flexion of the lumbar spine of 30 degrees or less or favorable ankylosis of the entire lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the period prior to January 3, 2008 for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for initial evaluation in excess of 30 percent for the period from January 3, 2008 to October 23, 2009, for an acquired psychiatric disorder, diagnosed as PTSD, have not been met for the period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for the assignment of a 50 percent disability rating, and no higher, for the period between October 23, 2009 and June 8, 2011, for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for an initial evaluation in excess of 70 percent since June 8, 2011, for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an increased rating for the Veteran's service-connected PTSD is a downstream issue from a January 2008 rating decision, which established service connection for this disability.  The issue on appeal is the assigned 10 percent initial rating.  The Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an earlier effective date for the grant of service connection for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in May 2005 and notice with respect to the effective-date and rating elements of the claims was included in the May 2005 letter.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations for his psychiatric and lumbar spine disabilities were conducted in January 2008, July 2009, as well as June and October 2011.  Those examinations described the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, it is noted that this appeal was remanded by the Board in March 2011 in order to obtain a new VA examination regarding the current nature of the Veteran's psychiatric and lumbar spine disabilities.  The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in June and October 2011, which the Board finds adequate for adjudication purposes. After the required development was completed, this issue was readjudicated, and the Veteran was sent a supplemental statement of the case in April 2012.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119   (1999).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Acquired Psychiatric Disorder

Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

When reviewing this case, the Board must also consider the Veteran's assigned Global Assessment of Functioning (GAF) scores, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 and 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2012) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

Here, the Veteran has been service-connected for an acquired psychiatric disorder since May 2007.  While a 10 percent rating was originally assigned, an April 2012 rating decision assigned 30 percent for the periods from January 3, 2008 to June 8, 2011 and a 70 percent rating since June 8, 2011.    

During the period on appeal, the Veteran has undergone a number of evaluations for this disorder.  Specifically, in June 2007, the Veteran reported that he was feeling progress with regard to his mental health disability, and that he was opening up to others more.  He was also finding himself regaining his sense of humor.  In July 2007 the Veteran reported he was struggling more with his PTSD as he filed his claim for service connection.  He was ambivalent and uncomfortable digging up all his combat related materials, and he was having an increasingly difficult time sleeping and was becoming more hypervigilant and suspicious.  

In a January 2008 VA examination, he reported that he had been receiving independent therapy at the Daytona VA Outpatient Center (OPC), and group PTSD clinics.  He felt that despite the therapy, he was still angry and hostile towards his wife and he remained fearful of temper flare-ups.  He reported some anger towards his children, including ranting and raving and striking them, but further noted that he felt some improvement since his counseling began.  He said that he had two or three friends, but that he would rather be alone and that TV watching was his "best friend at present time."  In response to an inquiry about activities he enjoys, he stated he enjoyed TV watching, and cooking, but stressed that he preferred to remain alone.  He stated that he felt that his marriage and family relationships were fragile.

The examiner noted that the Veteran was clean, neatly groomed and appropriately dressed.  He was cooperative and attentive during the examination, and his mood was described as neutral.  He denied any hallucinations.  He reported that he sometimes wishes someone would attack him so that he could defend himself, which the examiner noted as a homicidal ideation.  He noted that he had some passive ideations of suicide, but did not have any active plan.  The Veteran further reported his efforts to avoid thoughts, feelings or conversations associated with his PTSD stressor, and that he had a markedly diminished interest or participation in significant activities.  He had a feeling of detachment or estrangement from others, and he felt unable to have loving feelings.  He reported difficulty falling asleep or staying asleep, and also irritability and outbursts of anger.  He felt that in the 2-3 years prior to the examination, that his symptoms had become more intense.  He avoided war movies, and considered the bathroom his "haven."  The Veteran further reported having had 21 different jobs since his discharge from service, and noted that he was not employed at the time of the examination.  

The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 60.  He opined that the Veteran's PTSD was at least as likely as not caused by his combat experience in-service.  

In August 2008 the Veteran reported that he was nervous about having surgery, and that he felt he was being ignored, lied to and discounted.  He had professional concerns about his competence and he felt outraged at times, unwilling to mask his feelings with what he described as "a smiley face."  In September 2008, he described his mental status as doing better, and he was attempting not to spend time focusing on his Vietnam stressors.  In April 2009, he stated that he had no indications of suicidal or homicidal ideations, nor evidence of hallucinations or delusional material.  Intelligence, memory, judgment and insight were all seen as adequate for psychotherapy.  The Veteran was alert, oriented and cooperative throughout the visit.  

In a July 2009 VA examination, the Veteran reported that he had been seeking outpatient treatment, that he had not had symptoms present for the past year, and had been meeting with a counselor every 3-4 months, which he found beneficial.  The Veteran reported that he was married for 40 years, and that he had children with whom he did not have a close relationship.  He reported that he enjoyed watching TV, cooking and barbequing.  He denied any history of suicide attempts.  He reported that sometimes he found it difficult to initiate and maintain sleep.  He denied any hallucinations, panic attacks or homicidal or suicidal thoughts.  The Veteran stated that he was self-employed since December 1999 as a tool salesman, wall paper hanger, auto body shop supplier and mobile vendor.  He also did maintenance work in the apartment complex that his wife managed.  He stated that he dined and socialized with his wife, and that he sometimes babysat his grandchildren.  The Veteran further reported that he made an effort to avoid thoughts or feelings associated with his Vietnam stressors.  

The examiner noted that the Veteran was clean, appropriately dressed, and cooperative and friendly throughout the examination.  His affect was noted to be appropriate and his mood was good.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 60.  He noted that the Veteran's prognosis for improvement of his psychiatric condition was good, but stated that he suffered from an occasional decrease in work efficiency and had intermittent periods of an inability to perform occupational tasks due to his PTSD symptoms.  The examiner further noted that the veteran was prone to isolate or leave a situation when he became too emotional or angry, and that he attempted to avoid confrontation.  

During a mental health visit in October 2009 the Veteran noted that he was constantly on guard and easily startled.  He had an assigned GAF score of 48.  In February 2010 the Veteran reported difficulty with a past situation in which he had to fire on a seemingly innocent farmer in Vietnam.  He was assigned a GAF score of 48.  In a May 2010 visit, the Veteran reported being tired and out of energy.  He did not feel supported by family, and he wanted to get away to more natural surroundings.  The examiner noted that there were no indications of suicidal or homicidal ideations, and that the Veteran did not have the intent or a plan to commit suicide.  The examiner assigned the Veteran a GAF score of 48.  

In an October 2011 VA examination, the Veteran reported intrusive thoughts, avoidance behaviors, disinterest in activities, detachment from others, a restricted affect, sleep disturbances and nightmares and irritability and hypervigilence, with an exaggerated startle response.  The Veteran reported ongoing strain in his marriage of almost 43 years, as well as strained relationships with his children.  He reported participation in lunches and other outings with his wife and friends of theirs, but denied any close friends on whom he could rely upon for support.  For leisure he reported that he enjoyed reading, watching TV and following baseball.  He reported that he continued performing maintenance for his wife's apartment complex.  He stated that he last participated in individual therapy in May 2010, and that he was not taking any medication at the time of the examination.  He denied any psychiatric hospitalizations since his last examination.  

The examiner noted that the Veteran persistently re-experienced his stressors through recurrent and distressing recollections and physiological reactivity on exposure to internal or external cues.  The Veteran persistently avoided places, activities and people that provided recollection of the stressors, and felt detached and estranged from others.  The examiner noted that the Veteran suffered from symptoms of depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, the inability to establish and maintain effective relationships, obsessive rituals, increased appetite, feelings of hopelessness and impaired impulse control.  Based on these observations, the examiner found that the above symptoms caused the Veteran clinically significant distress or impairment in social, occupational or other important areas for functioning.  A GAF of 50 was assigned.  

In a November 2013 VA examination.  At that examination the Veteran reported that he participated in activities with his wife, and also watched TV and read for leisure.  He reported that he and his wife attended religious services and that the Veteran was a part of the choir.  He reported that he enjoyed going out to dinner, and enjoyed sightseeing with his wife.  

Upon examination, the examiner noted that the Veteran was appropriately groomed and dressed.  He was calm and cooperative and his affect was congruent with his mood.  He denied suicidal or homicidal ideations and there was no evidence of any perceptual disturbances, paranoia or delusional thinking.  He maintained meaningful relationships, but he had intermittent periods of difficulty with occupational and social functioning.  The examiner noted that there was no significant change in his mental condition since his October 2011 examination.  The examiner noted that the Veteran suffered from symptoms of depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  He further found that the Veteran's level of occupational and social impairment was in line with an occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks.  The examiner assigned the Veteran a GAF score of 57.  

In addition to his medical records, the Veteran has submitted statements from himself and his wife regarding his PTSD symptoms.  In September 2007 the Veteran's wife submitted a statement, stating that the Veteran had switched jobs often since discharge, and that he suffered from mood swings and anger explosions.  She reported that the Veteran kept a loaded gun under his mattress, and that more than once he had threatened and beat someone up.  When he became angry the whole family was afraid of him, and that he couldn't attend activities without leaving for the bathroom or to watch TV.  She stated that any situation would startle him, and that when he saw blood he would respond by yelling and "freaking out."  In her view, the Veteran seemed to sabotage anything that was good, and that it seemed like he felt no self-worth.  

In October 2007, the Veteran submitted a statement in which he described how he had temper flares, episodes of heated shouting and a "do it my way or else attitude."  He noted that crowds made him very uneasy because he was constantly looking for the enemy, and that he had difficulty attending activities such as sporting events.  He stated that when he did go, he generally left early or stayed in the bathroom as it was his "sanctuary."  He noted that he found it difficult to eat in restaurants unless he was close to the door, and never with his back facing it.  He reported difficulty with authority figures, and therefore difficulty finding work.  

In December 2010 the Veteran submitted a statement in which he responded to questions from his granddaughter about his PTSD.  He described how he felt he had put extreme stress on his family through his temper and his inability to hold employment.  He described how performing the same mundane task over and over again made him feel as though "a bee hive [was] trying to exit his body."  He noted that friendships were hard for him, and that he had very few.  He described how he felt that if his life ended that day, he did not think it would be a very great loss, and that he keeps living in hopes that tomorrow may be better.  He reported that he kept weapons everywhere including in his home, in his car, in his workshop and on his person.  He stated that he thinks a person always needs to be prepared to protect or defend himself and others.  

In December 2010 the Veteran's wife submitted another lay statement describing how the Veteran wouldn't go out in public with her, and that he would stay up late at night and sleep in the daytime.  She stated that he got angry at small things, and that he never apologized for being wrong.  She noted that the Veteran could stay alone for hours doing nothing.  

After a thorough review of the Veteran's claims file, the Board finds that the Veteran meets the criteria for an initial disability rating in excess of 30 percent for PTSD for the period from October 23, 2009 to June 8, 2011.  However, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 10 percent for the period from May 31, 2007 to January 3, 2008, nor does he meet the criteria for an initial rating in excess of 30 percent for the period from January 3, 2008 to October 23, 2009, nor does he meet the criteria for an initial disability rating in excess of 70 percent from June 8, 2011 onward.  

For the period from May 31, 2007 to January 3, 2008 the Veteran experienced symptoms of feeling down and angry.  However, in June 2007 he reported that he was feeling better and was embracing his family life.  The Veteran's claims file does not indicate that he sought very much treatment during this period of time for his PTSD, and the medical visits which are of record reflect feelings of depression, but do not indicate occupational and social impairment with an occasional decrease in work efficiency.  Additionally, during this period the Veteran did not demonstrate symptoms such as anxiety, suspiciousness, panic attacks or memory impairment, which would warrant a 30 percent rating.

For the period from January 3, 2008 to October 23, 2009 the Veteran experienced symptoms of isolation, difficulty falling and staying asleep, and efforts to avoid any potential reminders of his Vietnam stressors.  The Veteran reported that he enjoyed hobbies such as cooking and socializing with his wife.  From October 23, 2009 to June 8, 2011, the Veteran reported more severe symptoms of lack of energy, and the urge to "run away" to nature.  During most of this period, the Veteran's GAF scores were in the high 40s.  The Veteran also submitted a statement in December 2010 which expressed feelings of isolation and obsessive behavior, in addition to disturbances of mood and motivation.  Moreover, during his December 2010 Board hearing, the Veteran noted that he dealt with issues such as isolating himself from society and being overly protective with his family, due to a fear that he could be attacked at any time.  Because the Veteran's GAF scores during this period are indicative of more severe symptoms, the Board finds that the Veteran's PTSD symptoms are more consistent with a 50 percent rating for the period between October 23, 2009 and June 8, 2011.  However, for this period his PTSD symptoms do not warrant an increase to a 70 or 100 percent rating, as they do not reflect occupational and social impairment with deficiencies in most areas, nor do they reflect total occupational and social impairment.  The Veteran had demonstrated that he is still able to function in society in forms of socializing with his wife, spending time with his grandchildren, and sometimes participating in therapy sessions.  

For the period from June 8, 2011 onward, the Veteran's symptoms do not warrant a rating of 100 percent.  During this period, as reported on his October 2011 and November 2013 VA examinations, the Veteran's symptoms included aggressive behavior, frequent anxiety, chronic avoidant behavior, depression, difficulty getting along with family members, continuous difficulty sustaining intimate relationships, dissatisfaction with social life, irritable mood, low energy, moderate memory impairment and disinterest in daily activities.  The Veteran did not report any suicidal or homicidal ideations during this period, and appeared cooperative at his mental status visits.  Gross impairment in thought processes or persistent delusions or hallucinations or grossly inappropriate behavior was also not shown.  Other symptoms indicative of total impairment are also not shown.  More importantly, total social impairment has not been demonstrated.  The evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a total schedular rating for the appeal period.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, thoughts about Vietnam, and psychological agitation to external cues.  He acted detached when around others, which shows some difficulty maintaining social relationships.  He further reported difficulty sleeping, trouble concentrating and irritability.  However, these symptoms are generally more congruent with the assigned disability ratings. 

For all the foregoing reasons, the Board finds that the claim of entitlement to an initial disability rating in excess of 10 percent for the period from May 31, 2007 to January 3, 2008 is denied, entitlement to an initial disability rating in excess of 30 percent for the period from January 3, 2008 to October 23, 2009 is denied, entitlement to a 50 percent for the period from October 23, 2009 to June 8, 2011 is granted, and an initial disability rating in excess of 70 percent from June 8, 2011 onward for PTSD must be denied.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

In a May 2007 statement, the Veteran requested an increase in his 20 percent disability rating for his service-connected lumbar disability.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

Claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 20 percent for the period on appeal for the service-connected lumbar spine disability is not warranted.  

Specifically, the Veteran was treated for his lumbar spine disability from August 2005 through November 2013 at the Daytona Beach and Tampa VAMCs in Florida.  VA medical records reflect that the Veteran has a history of low back pain, and a diagnosis of moderate multilevel lumbar degenerative disc disease in June 2005.

In October 2007 the Veteran was afforded a VA examination in connection with his claim for an increase in his lumbar spine rating.  At that examination, he reported that the disability began after a parachute jump during service.  He stated that he has been treated with medication in the past, and that even household chores such as lawn work increased the Veteran's back pain.  The Veteran denied any radicular symptoms, including any bowel or bladder incontinence.  He denied any episodes of incapacitating episodes that required bed rest of hospitalization.  The Veteran was reported as having forward flexion limited by pain to 50 degrees, side bending 30 degrees bilaterally, a rotation of 30 degrees bilaterally, and extension to 30 degrees without significant pain.  The straight leg test was negative, and there were no signs of radiculopathy.  

The examiner noted that the Veteran was able to walk 3 minutes at 1.2 miles per hour without significantly increased complaints of back pain.  The examiner further noted that the Veteran's lumbar spine disability would give him difficulty with bending over and handling materials in excess of 20 pounds.  

In January 2009 the Veteran was afforded a CT scan of his pelvis.  This scan revealed that the Veteran suffered from nonspecific degenerative arthritic changes in his lumbar spine, and early degenerative arthritis in the acroiliac joints.  

In July 2009 the Veteran was afforded another VA examination for his spine.  At that examination, he reported urinary frequency, erectile dysfunction, numbness, paresthesias and unsteadiness.  He also reported a history of fatigue, stiffness, weakness, spasms and pain in his lower spine.  He described the pain as being a constant burning feeling, of moderate severity.  He stated that radiation of the pain existed into his left thigh.  The Veteran reported flare-ups which occurred once every one to two months.  He reported incapacitating episodes of his spine.  He used a brace as an aid to walk, and he reported that he was able to walk for about 1/4 of a mile.  

Upon examination, the examiner noted that the Veteran's posture and head position of the spine were normal.  He had no abnormal spine curvature, but did have pain with motion.  Upon range of motion testing, the Veteran's flexion was at its greatest 90 degrees, his extension was no greater than 30 degrees and his lateral flexion and rotations were no greater than 30 degrees, left and right.  

In a June 2011 VA examination, the Veteran reported that his back symptoms had increased over the past 6 years.  He stated that symptoms would arise with activities such as riding a bike, getting in and out of the bathtub, lifting, running or playing baseball.  He reported fecal incontinence and erectile dysfunction, but denied any urinary urgency or incontinence.  The Veteran described the pain as a constant dull, sharp and stabbing pain, both constant and severe in nature.  He noted that the pain radiated down his right leg to his knee.  

Upon examination, the examiner noted that the Veteran had normal posture, with a normal head position of the spine.  No objective abnormalities of the lumbar spine existed, but there was some tenderness, guarding and spasm in the right side of the spine.  The Veteran was reported as having a forward flexion of no greater than 40 degrees, with no objective evidence of pain.  His extension was no greater than 15 degrees, his right lateral flexion was no greater than 20 degrees, left no greater than 15 degrees, and his right lateral rotation was no greater than 25 degrees, with his left no greater than 20 degrees.  

In a November 2013 VA examination, the Veteran reported that his back symptoms had worsened over the previous 3-6 years.  He stated that his pain was localized to his lower mid-back, and that if he bent over, bicycled, or sat for too long he would suffer sharp pains.  He had to frequently change position to maintain a comfortable position, and the pain would wake him from his sleep.  He noted he could no longer rake his yard, kayak, or even put on his shoes or get out of the bathtub anymore.  The Veteran denied any radicular problems or bladder or bowel problems.  He denied using any assistive devices, but reported that he saw a chiropractor privately for relief.  The Veteran did not report any flare-ups.  

Upon examination, the examiner noted that the Veteran's flexion ended at 75 degrees.  His extension was no greater than 25 degrees, and his right and left lateral flexion and rotations were no greater than 30 degrees each, with no objective evidence of painful motion.  The examiner further noted that the Veteran did not have any objective evidence of functional loss or functional impairment of his lumbar spine.  The Veteran did not have any signs or symptoms of radicular pain upon examination, or any other neurological abnormalities or findings.

During his December 2010 hearing, the Veteran testified that his back pain was usually about a 7 on a scale of 1-10.  He noted that he had more difficulty recently with simple tasks such as putting on his shoes and getting out of the bathtub.  He further testified that going up and down the stairs he would have a tingling sensation in his right leg, down to the back of his knees.  

Given the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability for the period on appeal is not warranted.  In this regard, the evidence does not demonstrate that there was a forward flexion of the lumbar spine of 30 degrees or less, or favorable ankylosis of the entire lumbar spine for any time during the appeal period.  

Specifically, in October 2007 the Veteran's forward flexion ended at 90 degrees, and in July 2009 the Veteran's forward flexion was 90 degrees also.  In June 2011 the Veteran's forward flexion ended at 40 degrees, but without objective evidence of pain, and in November 2013 the Veteran's forward flexion ended at 75 degrees.  Therefore, the Board finds the Veteran's lumbar range of motion at no time warranted an increased evaluation.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain as a result of his lumbar spine disability.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In addition, there is no additional uncompensated limitation of lumbar motion that can provide any basis for any increased rating based on pain or functional use.  Id.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.  Specifically, during his VA examinations in October 2007, July 2009, June 2011 and November 2013, the Veteran was able to maintain forward flexion past 30 degrees.  There was also no additional loss on repetitive range of motion testing, and there was no notation of ankylosis.  

The Board also takes note that the Veteran's subjective complaints of pain radiating down his extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) (holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).   

The Veteran has made several complaints of radicular pain in the past, specifically at his December 2010 hearing; however, at his November 2013 VA examination, the Veteran did not indicate that he had any radicular pain, and the examiner noted that he had no neurological abnormalities upon examination.  Based on this evidence, and while not disputing that slight neurological impairment may exist, the Board finds that the competent and probative evidence does not warrant a separate disability rating for neurological impairment.

Regarding both his spine and psychiatric disabilities, the Board has also considered the Veteran's statements that these disabilities are worse than the ratings he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a spine or psychiatric disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar spine disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 20 percent rating in effect during the appeal period.

In light of the above, the claim for a higher rating for the Veteran's lumbar disability must be denied for the period on appeal.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Considerations

The Board has also considered whether these claims should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied with regard to either claim here.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as limitation of motion, which impairs his ability to walk.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to disabilities of the lumbar spine provides ratings on the basis of impairment to the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking and moving around.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With regard to the Veteran's service-connected psychiatric disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10, 30, 50 and 70 percent disability ratings specifically contemplate his symptoms, including sleep impairment, decreased energy, fatigue, difficulty concentrating, social isolation, panic attacks, depression and irritability.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's service-connected psychiatric disability and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

With respect to the second Thun element for the Veteran's lumbar spine disability, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's lumbar spine disability symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his lumbar spine disability has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected lumbar muscle strain disability does not result in marked interference with the Veteran's employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Referral is not warranted.

Additionally, with respect to the Veteran's PTSD, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

An initial evaluation in excess of 10 percent for the period prior to January 3, 2008 for an acquired psychiatric disorder, diagnosed as PTSD, is denied

An initial evaluation in excess of 30 percent for the period from January 3, 2008 to October 23, 2009, for an acquired psychiatric disorder, diagnosed as PTSD, is denied

An initial 50 percent rating for the period for the period between October 23, 2009 and June 8, 2011, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, is granted subject to controlling regulations applicable to the payment of monetary benefits.
 
An initial evaluation in excess of 70 percent since June 8, 2011, for an acquired psychiatric disorder, diagnosed as PTSD, is denied.

A rating in excess of 20 percent for a lumbar spine disability is denied.

  
REMAND

As noted above, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim as well as information concerning the assignment of disability ratings and effective dates.

2.  Obtain and associate with the record all identified outstanding records of VA treatment since December 1999.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

If the Veteran has received any private treatment relevant to his employability, and the records are not associated in the claims file, he should be afforded an appropriate amount of time to submit them.  

3.  Schedule the Veteran for an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran and utilizing sound medical principles, the examiner is asked to determine, without taking age into account, whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment and/or his ability to function in an occupational environment, either alone or in aggregate. 

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation stating why this is so. 

4.  After all development has been completed, adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


